Case 9:19-bk-11573-MB      Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10         Desc
                            Main Document     Page 1 of 8



    1 Patricia B. Tomasco (pro hac vice forthcoming)
      Quinn Emanuel Urquhart & Sullivan, LLP
    2 711 Louisiana, Suite 500
      Houston, Texas 77002
    3 Telephone: 713-221-7000
      Facsimile: 713-221-7100
    4 Email: pattytomasco@quinnemanuel.com

    5   -and-
    6 Razmig Izakelian (State Bar No. 292137)
      Quinn Emanuel Urquhart & Sullivan, LLP
    7 865 S. Figueroa Street, 10th Floor
      Los Angeles, California 90017
    8
      Telephone: 213-443-3000
    9 Facsimile: 213-443-3100
      Email: razmigizakelian@quinnemanuel.com
   10
      Attorneys for GIT, Inc.
   11
                               UNITED STATES BANKRUPTCY COURT
   12
                  CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DISTRICT
   13
      In re:                                  §      Chapter 11
   14                                         §
      HVI CAT CANYON. INC.,                   §      Case No. 9:19-bk-11573-MB
   15                                         §
             Debtor.                          §      EMERGENCY MOTION FOR
   16                                                LEAVE TO FILE
                                                     SUPPLEMENTAL BRIEF
   17                                                CONCERNING CASH
                                                     COLLATERAL AND
   18           ■/'T
                                                     SURCHARGE MOTIONS
   19                                                                   Hearing
   20                                                       Date: [To be set]
                                                            Time: [To be set]
   21                                                       Ctrm: [To be set]
                                                            Location: [To be set]
   22                                                       Judge: Hon. Martin Barash
   23

   24

   25
   26
   27

   28

                                        EMERGENCY MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 9:19-bk-11573-MB         Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10                   Desc
                               Main Document     Page 2 of 8




    1   TO THE HONORABLE MARTIN BARASH, UNITED STATES BANKRUPTCY JUDGE,
    2 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER PARTIES

    3
        ENTITLED TO NOTICE:
    4
               PLEASE TAKE NOTICE that creditor and interested party GIT, Ine. (“GIT”) hereby moves
    5
        this Court (the “Motion”) for entry of an order (the “Order”), pursuant to 11 U.S.C. §105 (a). Local
    6
        Bankruptcy Rules 1001(d) and (e), and the Court’s authority to manage its docket, for leave to file a
    7
        supplemental brief in support of: (i) Debtor’s Motion for Interim and Final Orders Pursuant to 11
    8
        U.S.C. §§ 105, 361, 362 and 363 Approving Use of Cash Collateral, Providing Adequate Protection
    9
        and Setting Final Hearing Pursuant to Bankruptcy Rule 4001 [ECF 11] (the “Cash Collateral
   10
        Motion”); and (ii) Debtor’s Motion to Surcharge Collateral Pursuant to 11 U.S.C. §§ 506(c) and
   11
        552(b) [ECF 55] (the “Surcharge Motion”).
   12
               PLEASE TAKE FURTHER NOTICE that this Motion has been served upon counsel for
   13
        the debtor in the above-captioned case, HVI Cat Canyon, Inc., UBS AG, London Branch, the
   14
        Office of the United States Trustee, and all other parties who have registered for Notice of
   15
        Electronic Filing and is based on the supporting Memorandum of Points and Authorities, the
   16
        declaration of Patricia Tomasco, the statements, arguments, and representations of counsel who
   17
        appear at the hearing on the Motion, the files and records in the above-captioned case, any
   18
        evidence properly before the Court before or at the hearing regarding the Motion, and all matters
   19
        of which the Court may take judicial notice.
   20
               PLEASE TAKE FURTHER NOTICE that GIT has contacted the court and requested an
   21
        emergency hearing on less than 48 hours notice. If the Court grants the request, you will receive a
   22
        separate Notice of Hearing that identifies the deadline for you to file and serve a written response.
   23
        If the court denies the request to set an emergency hearing, GIT will provide written notiee of a
   24
        hearing date on regular notice or other disposition of this Motion and the deadline for filing an
   25
        opposition.
   26
   27

   28
                                                          -1-
                                            EMERGENCY MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 9:19-bk-11573-MB   Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10      Desc
                         Main Document     Page 3 of 8



    1
    2 DATED: September 25, 2019     Respectfully submitted,
    3                               QUINN EMANUEL URQUHART & SULLIVAN LLP
    4                                      By:         /s/ Razmi^ Izakelian
                                                        Razmig Izakelian
    5

    6                                      Attorneys for GIT, Inc.

    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -2-
                                  EMERGENCY MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 9:19-bk-11573-MB         Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10                      Desc
                               Main Document     Page 4 of 8



    1                       MEMORANDUM OF POINTS AND AUTHORITIES
    2          GIT respectfully requests leave to file a supplemental briefs in support of the Cash
    3
        Collateral Motion and the Surcharge Motion by September 27, 2019 at noon. As the Court is
    4
        well-aware, this bankruptcy case was initially filed on July 25, 2019 in the United States
    5
        Bankruptcy Court for the Southern District of New York, which sits in the Second Circuit. ECF 1.
    6
        The case was subsequently transferred to the United States Bankruptcy Court for the Northern
    7

    8   District of Texas, which sits in the Fifth Circuit. ECF 107. On September 12, 2019, the case was

    9 transferred to this Court, which sits in the Ninth Circuit. ECF 185. Both the Cash Collateral
   10 Motion and the Surcharge Motion had been fully briefed before the transfer to this Court.
   11
               The Cash Collateral Motion and Surcharge Motion are scheduled to be heard on October 3,
   12
        2019 at 10:00 a.m., specified parties may file certain evidence by September 27, 2019 at noon, and
   13
        objections to that evidence may be filed by October 1, 2019 at noon. ECF 251. In light of the
   14
   15 transfer to this Court, GIT respectfully requests that the Court grant it leave to file a short
   16 supplemental brief, not to exceed five pages, addressing relevant Ninth Circuit authorities
   17 pertaining to these motions by September 27, 2019 at noon.
   18
   19
        DATED: September 25, 2019             Respectfully submitted,
   20
                                              QUINN EMANUEL URQUHART & SULLIVAN LLP
   21
                                                      By:         /s/ Razmik Izakelian___________
   22                                                             Razmig Izakelian
   23                                                 Attorneys for GIT, Inc.
   24

   25
   26
   27

   28
                                                            -1-
                                            EMERGENCY MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF
Case 9:19-bk-11573-MB        Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10                    Desc
                              Main Document     Page 5 of 8




    1                           DECLARATION OF PATRICIA TOMASCO
    2          I, Patricia Tomasco, hereby deelare as follows:
    3       1. I am a member of the bar of the State of Texas. I am a partner of Quinn Emanuel Urquhart
    4
               & Sullivan, LLP, counsel for creditor and interested party GIT, Inc.. Except as otherwise
    5
               stated, I have personal firsthand knowledge of the matters set forth in this Declaration, and
    6
               if called as a witness I would testify competently to those matters.
    7
    8      2. GIT respectfully requests that the Court grant it leave to file a supplemental brief, not to

    9          exceed five pages addressing relevant Ninth Circuit authorities pertaining to the Cash

   10          Collateral and Surcharge Motions.
   11      3. A hearing is justified on less than 48 hours’ notice, so that GIT may file the supplemental
   12
               brief by September 27, 2019 at noon, and for any parties to file responses by October 1,
   13
               2019 at noon, before the October 3, 2019 hearing.
   14
           4. For the reasons stated in the Motion, GIT believes that the Motion should be granted on the
   15
   16          merits.

   17
   18          I declare under penalty of perjury under the laws of the United States of America that the
   19 foregoing is true and correct. Executed this 25th day of September, 2019, at Los Angeles,
   20   California.
   21

   22

   23                                                                Patricia ToVnasco
   24

   25

   26
   27

   28
                                                         -1-
                                                                                               DECLARATION
               L W-
    Case 9:19-bk-11573-MB                       Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10                                          Desc
                                                 Main Document     Page 6 of 8




                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION FOR LEAVE TO FILE
SUPPLEMENTAL BRIEF CONCERNING CASH COLLATERAL AND SURCHARGE MOTIONS


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (UEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/25/2019         , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       [71 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 09/25/2019          ., I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
^Pfeliorable Martin R.Barash
United States Bankruptcy Court
Central District of California (Santa Barbara)
21041 Burbank Blvd., Suite 342/Courtroom 303
Woodland Hills. CA91367
                                                                                          I Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/25/2019         Razmig Izakelian                                                            Is/ Razmig Izakelian
 Date                        Printed Name                                                        Signature


            This form is mandatory, it has been approved for use by the United States Bankruptcy Court for the Centrai District of Caiifornia.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB        Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10                Desc
                              Main Document     Page 7 of 8




  1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

  Alicia Clough on behalf of Creditor California State Lands Commission
  aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  Marc S Cohen on behalf of Creditor California State Lands Commission
  mscohen@loeb.com, klyles@loeb.com

  Karl J Fihgefhbod on behalf of Interested Party United States of America on behalf of USEPA
  and US Coast Guard
  karl.fingerh6od@usdoj.gov, efile_ees.enrd@usdoj.gov

  Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
  brian.fittipaldi@usdoj .gov

  Karen L Grant on behalf of Creditor BUGANKO, LLC
  kgrant@si Icom. com

  Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and
  Geothermal Reources
  MattheW;Hpyin@doj .ca.gov, mcheyn@outlook.com

  Brian L Holman on behalf of Creditor Bradley Land Company
  b.holman@musickpeeler.com

  Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
  j kim@friedmanspring. com

  Darren L Patfick on behalf of Interested Party UBS AG, London Branch
  dpatrick@omm.com, darren-patrick-I373@ecfpacerpro.com

  Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured
  Creditors
  jpomerantz@pszj law.com

  Todd C. Ringstad on behalf of Interested Party Interested Party
  becky@ringstadlaw.com, arlene@ringstadlaw.com

  Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil,
  Gas & Geothermal Resources
  mitchell.risht@doj .ca.gov

  Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and
  Geothermal Reources
  mitchell.rishe@doj.ca.gov
Case 9:19-bk-11573-MB        Doc 276 Filed 09/25/19 Entered 09/25/19 16:06:10            Desc
                              Main Document     Page 8 of 8




  Daniel A Sdlitro on behalf of Interested Party CTS Properties, Ltd.
  dsolitro@lockelord.com, ataylor2@lockelord.com

  Ross Spence on behalf of Interested Party County of Santa Barbara, California
  ross@snowspencelaw.com,
  janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
  pencelaw.com

  Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the
  County of'Sanfa Barbara, California
  ross@snowspencelaw.com,
  janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
  pencelaw.com

  Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
  ross@snowspencelaw.com,
  janissherrill@snowspencelaw.coni;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
  pencelaw.com

  Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
  csullivan@dia)mondmccarthy.com,
  mdomer@diamondmccarthy.coni;kmartinez@diamondmccarthy.com

  Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
  jtaylor@omm.com
